I concur in the views expressed in the opinion of Mr. Justice Sloss, except that portion thereof holding that the conclusion of the Industrial Accident Commission that the death of the employee Mayfield was not caused by his own "willful misconduct" is without sufficient legal support in the record. It is admitted that the term "willful misconduct" means something different from and more than negligence, however gross. The term "serious and willful misconduct" has been described by the supreme court of Massachusetts in In re Burns, 218 Mass. 8, [105 N.E. 601], as being something "much more than mere negligence or even gross or culpable negligence," and as involving "conduct of *Page 192 
a quasi criminal nature, the intentional doing of something either with the knowledge that it is likely to result in serious injury, or with a wanton and reckless disregard of its probable consequences." It may be true that the evidence in this case was of such a nature as to show that the deceased was guilty of contributory negligence and it may also be true that a finding by the industrial commission that he was guilty of willful misconduct would have had sufficient legal support in the evidence. But I do not think that the evidence was such as to warrant us in holding that there was not sufficient support therein for the contrary finding that was in fact made — in other words, I do not think that we should hold that such evidence compels the conclusion as matter of law that the death of deceased was caused by his own "willful misconduct." I therefore dissent from the judgment annulling the award made by the industrial commission.
Rehearing denied.